DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 20 May 2022), with respect to the rejection of claims 1, 3-6, 11 and 13 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. In addition, claims 2, 7-10, 12 and 14 have been canceled.
Further, please note, in view of Applicant’s amendment, limitations of claims 1, 3-6 and 13 continue to be interpreted under 35 U.S.C. 112(f).
Therefore, the amendment filed 20 May 2022 has been entered and made of record.
Allowable Subject Matter
Claims 1, 3-6, 11 and 13 are allowed.
The present invention relates to an image generating apparatus, method and computer program that presents an image for display when a scene including object(s) is viewed from a predetermined reference point of view.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Pystynen et al (US 2021/0125399 A1) discloses an image generating apparatus (Pystynen: figs. 1-2, illustrating ‘VR media player’ 10 and ‘headset’ 20; [0054-0055], [0057]) comprising: a reference image data storing unit that stores data of a reference image from a plurality of reference images that represents an image when a space including an object of a display target is viewed from a predetermined reference point of view (Pystynen: fig. 4, ‘post-processing module’ 35, fig. 14, illustrating an exemplary 3D virtual world 100 with view frustum 117 and reference video data 111 and 112; [0070], [0076], [0078], [0134]); a point-of-view information acquiring unit that acquires information relating to a point of view (Pystynen: [0060]); a projecting unit that represents a position of an image of the object when the space is viewed from the point of view on a plane of a display image (Pystynen: [0084], [0134]); a pixel value deciding unit that decides a value of a pixel configuring the image of the object in the display image by using a value of a pixel that represents a same image in the reference image; and an output unit that outputs data of the display image (Pystynen: [0007], [0088-0090]), wherein the reference image data storing unit stores data of a reference image including an invalid region that does not have data of an image in a field of view from a corresponding reference point of view (Pystynen: fig. 15, illustrating reference image 111 or reference image 112, both of which comprise ‘invalid data’ 121; [0007]), and the pixel value deciding unit selects the reference image in which a same image appears in a valid region when deciding the value of the pixel configuring the image of the object (Pystynen: [0007]), wherein the reference image data storing unit stores, as data of the reference image, data of a tile image obtained by dividing the reference image by predetermined sizes (Pystynen: fig. 5, illustrating first layer/reference image 55 represented by a plurality of tiles 57; [0085])  and implicitly discloses index data that associates a position of the tile image on an image plane with the data of the tile image, wherein the pixel value deciding unit acquires the value of the pixel by referring to a tile image including a pixel that represents a same image in the reference image based on the index data  (Pystynen: [0085-0087]), while
Kanade et al (US 6,084,979 A) discloses a projection unit representing a position and a shape of an image of an object (Kanade: fig. 1, ‘view generator’ 5 (projection unit); col. 5:10-12, col. 5:53-64), and
Yip et al (US 2019/0045222 A1) discloses wherein the index data is generated prior to a point-of-view information acquiring unit acquiring the information related to a point of view (Yip: fig. 3, illustrating tiles associated with a viewpoint, table 2 (metadata comprising ‘index’ information); [0048-0049]).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein a first subset of the plurality of reference images have a reference point of view set at a height of eyes when a user stands and a second subset of the plurality of reference images have a reference point of view set at a height of eyes when the user sits, wherein the reference point of views of the first subset and the reference point of views of the second subset do not overlap in an X-axis direction or a Y-axis direction”.
As per independent claims 11 and 13, these claims are allowed for the same reasons as given for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611